   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 1 of 14 PageID: 886




 NOT FOR PUBLICATION

                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


 JACQUELINE POWERS,

                    Plaintiff,

               v.                                   Case No. 3:19-cv-21970 (BRM)

 COMMISSIONER OF SOCIAL                                        OPINION
 SECURITY,

                    Defendant.



MARTINOTTI, DISTRICT JUDGE

        Before this Court is an appeal by Plaintiff Jacqueline Powers (“Plaintiff”) of the final decision

of the Commissioner of Social Security (“Commissioner”) determining that she was not disabled

under the Social Security Act (the “Act”). This Court exercises jurisdiction pursuant to 42 U.S.C. §

405(g). Having considered the submissions of the parties without oral argument, pursuant to L.Civ.R.

9.1(f), and for the reasons set forth in this Opinion and for good cause shown, the Commissioner’s

decision is AFFIRMED.

   I.      BACKGROUND

           A. Factual Background

        This case arises out of Plaintiff’s challenges to administrative decisions by the Social Security

Commissioner regarding her application for disability insurance benefits, alleging disability

stemming from an injury sustained in December 2009. (Tr. 166–72.) This appeal follows two prior

civil actions pursued by Plaintiff concerning her eligibility for disability insurance. (Tr. 166–72.)


                                                   1
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 2 of 14 PageID: 887



           B. Procedural History

       On August 31, 2011, Plaintiff’s claim was denied, but on reconsideration, a state agency

psychiatrist found Plaintiff was disabled as of May 15, 2011, with a severe mental impairment due to

marked and moderate limitations in her mental functioning. (Tr. 64–66.) Plaintiff then requested a

hearing to contest the Commissioner’s denial of disability between December 11, 2009, and May 15,

2011. (Tr. 88–89.)

       On August 15, 2013, a hearing was held before Administrative Law Judge (“ALJ”) Joseph

Hillegas who determined Plaintiff was not disabled during the period in question and that she could

perform her past relevant work as a teacher’s assistant. (Tr. 20–21.) Thereafter, Plaintiff timely

commenced action in this Court and, on June 28, 2016, Chief Judge Freda Wolfson vacated ALJ

Hillegas’s decision that found Plaintiff retained the residual functional capacity (“RFC”) to perform

her past relevant work between December 11, 2009 and May 15, 2011. (Tr. 526–51). Chief Judge

Wolfson, in remanding the matter found that the decisional RFC lacked substantial evidentiary

grounds and that “the ALJ erred in rejecting uncontradicted medical opinion of plaintiff’s treating

physicians.” (Tr. 525–78.)

       On August 26, 2016, the Appeals Council remanded, vacating the prior final decision and

ordered a new hearing consistent with Judge Wolfson’s order, “but only as it relates to the period

prior to May 15, 2011.” (Tr. 581–83.)

       On March 1, 2017, after a second hearing was held, ALJ George Yatron found Plaintiff was

not disabled between December 11, 2009 and May 15, 2011 and was capable of performing light

work during that period. (Tr. 453–63.) After consulting a vocational expert, ALJ Yatron determined

Plaintiff could not perform her past work as a teacher’s assistant but concluded that other jobs in the

national economy existed in significant numbers that Plaintiff could perform such as assembler,


                                                  2
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 3 of 14 PageID: 888



conveyor line bakery worker, lens inserter, and table worker inspector. (Tr. 457–58). Plaintiff again

appealed the decision. (Tr. 730–31, 734–35.)

       On December 6, 2017, Judge Wolfson signed the parties’ consent order thereby vacating ALJ

Yatron’s decision and remanding the matter to further evaluate Plaintiff’s impairments including

reviewing Plaintiff’s alleged symptoms and reevaluating Plaintiff’s RFC. (Tr. 730–31, 734–35.) On

remand, the Social Security Appeals Council ordered a new hearing to resolve the lack of evidentiary

support in ALJ Yatron’s decision that Plaintiff could perform “light work not involving detailed job

instructions”; to consider Plaintiff’s alleged symptoms and “provide rationale in accordance with the

disability regulations”; to evaluate all medical evidence in the record pertaining to the period between

December 11, 2009 and May 15, 2011; and to further consider Plaintiff’s maximum RFC during the

pertinent period. (Tr. 734–35.)

       On July 10, 2019, ALJ Karen Shelton held another hearing and found that Plaintiff was unable

to perform her past relevant work as a childcare attendant. (Tr. 699.) ALJ Shelton also found that,

considering Plaintiff’s age, education, work experience, and RFC, Plaintiff could perform sedentary

work in several occupations that existed in significant numbers in the national economy. (Tr. 696–

700.) She concluded Plaintiff was not disabled within the meaning of the Act from her alleged

December 11, 2009 onset date through May 15, 2011—the onset date of her disabling psychiatric

impairments. (Tr. 699.)

       More specifically, on August 28, 2019, ALJ Shelton found that, at step three, Plaintiff suffers

from a severe impairment—degenerative disc disease—that significantly limited her ability to

perform basic work activities. (Tr. 696.) ALJ Shelton then found Plaintiff’s other alleged afflictions

for mental disorder, interstitial cystitis, pelvic floor dysfunction, and vulvodynia—considered

individually or in combination—were not severe and caused no more than minimal limitations on her


                                                   3
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 4 of 14 PageID: 889



ability to perform sedentary work. Id.

         At step four, ALJ Shelton found Plaintiff retained the RFC to perform sedentary work

pursuant to 20 CFR §404.1567(a) but Plaintiff’s RFC precluded Plaintiff from climbing ladders or

scaffolds, kneeling, crouching, or crawling. (Tr. 697–99.) These RFC limitations prevented Plaintiff

from standing and walking more than two hours in an eight-hour workday—working two hours

before needing a break—and occasionally “lifting and carrying 10 pounds . . . and less than 10

pounds frequently.” (Tr. 697–99.) In so finding, ALJ Shelton determined Plaintiff’s limitations

precluded her from performing any past relevant work as a childcare attendant. (Tr. 699.)

         At step five, ALJ Shelton found Plaintiff’s ability to perform sedentary work was “impeded

by additional limitations” but could, based on the testimony of a vocational expert, “perform the

requirements of representative occupations such as final assembler, DOT 713.687-018, sedentary

exertional level, . . . approximately 330,000 jobs nationally, lens inserter, DOT 713.687-026,

sedentary exertional level, . . . compact assembler, DOT 739.687-066, sedentary exertional level, . . .

approximately 115,000 jobs nationally.” (Tr. 700). ALJ Shelton, therefore, concluded Plaintiff was

not disabled during the relevant period between December 11, 2009 through May 15, 2011.

   II.      STANDARD OF REVIEW

         On a review of a final decision of the Commissioner of the Social Security Administration, a

district court “shall have power to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel, 239 F.3d

589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding questions of fact are deemed

conclusive by a reviewing court if supported by “substantial evidence in the record.” 42 U.S.C. §

405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). This Court must affirm an ALJ’s decision


                                                  4
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 5 of 14 PageID: 890



if it is supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence

is “more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). To determine whether an ALJ’s decision is supported

by substantial evidence, this Court must review the evidence in its totality. Daring v. Heckler, 727

F.2d 64, 70 (3d Cir. 1984). However, this Court may not “weigh the evidence or substitute its

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir.

1992) (citation omitted). Accordingly, this Court may not set an ALJ’s decision aside, “even if [it]

would have decided the factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999) (citations omitted).

   III.      THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

          Under the Social Security Act, the Social Security Administration is authorized to pay Social

Security Insurance to “disabled” persons. 42 U.S.C. § 1382(a). A person is “disabled” if “he is unable

to engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A person

is unable to engage in substantial gainful activity when his physical or mental impairments are “of

such severity that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work which exists in

the national economy.” 42 U.S.C. § 1382c(a)(3)(B).

          Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R. § 416 .920(a)(1). First, the ALJ determines

whether the claimant has shown that he or she is not currently engaged in “substantial gainful


                                                   5
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 6 of 14 PageID: 891



activity.” Id. §§ 404.1520(b), 416.920(b); see Bowen v. Yuckert, 482 U.S. 137, 146–47 n.5 (1987). If

a claimant is presently engaged in any form of substantial gainful activity, he or she is automatically

denied disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second,

the ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits his physical or mental ability to do basic work activities. 20

C.F.R. §§ 404.1520(c), 416.920(c); see Bowen, 482 U.S. at 146–47 n.5. Basic work activities are

defined as “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These

activities include physical functions such as “walking, standing, sitting, lifting, pushing, pulling,

reaching, carrying or handling.” Id. A claimant who does not have a severe impairment is not

considered disabled. Id. at § 404.1520(c); see Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999).

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. § Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her

impairments are equal in severity to, or meet those on the Impairment List, the claimant has satisfied

his or her burden of proof and is automatically entitled to benefits. See id. at §§ 404.1520(d),

416.920(d); see also Bowen, 482 U.S. at 146–47 n.5. If the specific impairment is not listed, the ALJ

will consider in his or her decision the impairment that most closely satisfies those listed for purposes

of deciding whether the impairment is medically equivalent. See 20 C.F.R. § 404.1526(a). If there is

more than one impairment, the ALJ then must consider whether the combination of impairments is

equal to any listed impairment. Id. An impairment or combination of impairments is basically

equivalent to a listed impairment if there are medical findings equal in severity to all the criteria for

the one most similar. Williams, 970 F.2d at 1186.




                                                   6
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 7 of 14 PageID: 892



       If the claimant is not conclusively disabled under the criteria set forth in the Impairment List,

step three is not satisfied, and the claimant must prove at step four whether he or she retains the RFC

to perform his or her past relevant work. 20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f); Bowen, 482

U.S. at 141. Step four involves three sub-steps:

               (1) the ALJ must make specific findings of fact as to the claimant’s
               [RFC]; (2) the ALJ must make findings of the physical and mental
               demands of the claimant’s past relevant work; and (3) the ALJ must
               compare the [RFC] to the past relevant work to determine whether
               claimant has the level of capability needed to perform the past relevant
               work.

Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000) (citations omitted). When

determining RFC, “[a]n ALJ may reject a treating physician’s opinion outright only on the basis of

contradictory medical evidence, but may afford a treating physician’s opinion more or less weight

depending upon the extent to which supporting explanations are provided.” Hoyman v. Colvin, 606

F. App’x 678, 679–80 (3d Cir. 2015) (quoting Plummer, 186 F.3d at 429). Unsupported diagnoses

are not entitled to great weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991). Moreover, an

administrative law judge must provide the reason for providing more or less weight to the evidence.

See Fragnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

       The claimant is not disabled if his RFC allows him to perform his past relevant work. 20

C.F.R. § 416.920(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an

administrative law judge proceeds to the fifth and final step of the process. Id. The final step requires

the administrative law judge to “show [that] there are other jobs existing in significant numbers in

the national economy which the claimant can perform, consistent with her medical impairments, age,

education, past work experience, and [RFC].” Plummer, 186 F.3d at 428. In doing so, “[t]he ALJ

must analyze the cumulative effect of all the claimant’s impairments in determining whether she is



                                                   7
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 8 of 14 PageID: 893



capable of performing work and is not disabled.” Id. (citation omitted). Notably, an administrative

law judge typically seeks the assistance of a vocational expert at this final step. Id. (citation omitted).

        The claimant bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228 F.3d

259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause step three

involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen, 482 U.S. at

146–47 n.5). An administrative law judge bears the burden of proof for the fifth step. See id. at 263.

        As to the harmless error doctrine, the Supreme Court explained its operation in a similar

procedural context in Shinseki v. Sanders, which concerned review of a governmental agency

determination. 556 U.S. 396, 408–411 (2009). The Supreme Court stated: “the burden of showing

that an error is harmful normally falls upon the party attacking the agency’s determination.” Id. at

409. In such a case, “the claimant has the ‘burden’ of showing that an error was harmful.” Id. at 410.

        For the first four steps, the harmless error doctrine requires a plaintiff to show: 1) that an error

occurred; and 2) but for that error, she might have proven her disability. In other words, when

appealing a decision at the first four steps, a court considers whether the plaintiff articulated a basis

for a decision in her favor, based on the existing record. If the plaintiff cannot, it is unlikely she will

meet her burden of showing that an error was harmful.

        The court’s review of legal issues within this appeal is plenary. See Schaudeck v. Comm’r of

Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). Factual findings are reviewed “only to determine whether

the administrative record contains substantial evidence supporting the findings.” Sykes v. Apfel, 228

F.3d 259, 262 (3d Cir. 2000). Substantial evidence is “less than a preponderance of the evidence but

more than a mere scintilla.” Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citation omitted).

Substantial evidence also “means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. When substantial evidence exists to support the


                                                    8
   Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 9 of 14 PageID: 894



Commissioner’s factual findings, this Court must abide by those determinations. See id. (citing 42

U.S.C. § 405(g)).

   IV.      DECISION

         Plaintiff asks this Court to vacate ALJ Shelton’s decision and to remand for a new decision

arguing, principally, that the RFC determination was not based on substantial evidence because it

ignores relevant evidence from treating physicians and lacks reference to Plaintiff’s testimonial

representations regarding her condition, treatment, and work limitations. (ECF No. 14 at 12.) Plaintiff

argues reversal and remand is warranted for main two reasons: (1) that the ALJ failed to incorporate

the opinions of treating physicians into its analysis of the administrative decision; and (2) that the

ALJ erred when he allegedly did not base his findings on substantial evidence.

         Plaintiff’s case on appeal falters in two main respects: (1) its failure to carry the burden of

proof at the first four steps of the sequential evaluation process; and (2) its failure to deal with the

harmless error doctrine. As to the burden of proof, Plaintiff bears the burden in the first four steps of

the analysis to demonstrate how her impairments, whether individually or in combination, amount to

a qualifying disability. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

         Plaintiff argues, in general, that the ALJ failed to follow the Court’s June 2016 remand order

or refer to Plaintiff’s testimony. However, Plaintiff fails to explain how she was materially harmed.

Therefore, Plaintiff fails to meet the standard established in Shinseki. It is not enough to show the

presence of an error. Indeed, pursuant to Shinseki, it is Plaintiff’s burden to prove she was harmed by

the alleged errors. See 556 U.S. at 409. Plaintiff’s brief fails to prove this; instead, Plaintiff argues

only that the ALJ erred. No demonstration is made that any alleged error was material and prejudicial.

Not only must Plaintiff meet her burden for proof of disability at the first four steps; Shinseki, at the

appeal stage, additionally requires that Plaintiff show that an error was harmful. Id. As explained


                                                   9
  Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 10 of 14 PageID: 895



below, none of Plaintiff’s arguments satisfy the requirements of Shinseki. Without showing that an

error was harmful, this Court concludes Plaintiff has not satisfied the requirements of Shinseki.

       As an initial matter, it is not clear from Plaintiff’s brief which prior RFC decision she is

challenging, as Plaintiff does not point to a specific step in the sequential process from which the

ALJ erred, but instead makes an argument challenging an RFC decision at step four. Plaintiff’s first

argument takes objection with “the March 1, 2017 subsequent administrative decision under current

review” for ignoring the opinions of treating physicians. (ECF No. 14 at 16) (emphasis added). As

outlined earlier, the procedural history of this matter concerns multiple and divergent RFC

determinations by different ALJs. The Commissioner argues that ALJ Shelton did not repeat the

errors of the ALJ decisions. (ECF. No. 15 at 10–11.) Therefore, before proceeding, this Court must

address Plaintiff’s assertion.

       ALJ Yatron’s March 1, 2017 administrative decision was vacated following the parties’

consent order to remand the matter for a third hearing. The third hearing took place on July 10, 2019,

and resulted in ALJ Shelton’s August 28, 2019 decision, which is the administration decision

concerned here. In that proceeding, ALJ Shelton found Plaintiff had the RFC to perform, specifically

finding Plaintiff was capable of:

               sedentary work as defined in 20 CFR 404.1567(a) except lifting and
               carrying 10 pounds occasionally and less than 10 pounds frequently,
               stand and walk for 6 of 8 hours, sit for 6 of 8 hours. No ladders,
               ropes or scaffolds, no kneeling, crouch, or crawling. Limited to
               simple instructions and simple work decisions in a routine
               environment and can work for 2 hours before needing a break.

(Tr. 697.)

       Apparently challenging the vacated March 2017 administrative decision, Plaintiff argues the

administrative decision fails to mention and give “adequate weight” to the medical evidence from



                                                  10
  Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 11 of 14 PageID: 896



treating physicians Drs. Botwin, Novik, and Ho. (ECF No. 14 at 16.) Plaintiff also relies heavily on

the June 2016 remand opinion. In particular, she argues that while the Court recounted her testimony,

the administrative decision is devoid of reference to her testimony “taking no note of plaintiff’s

treating doctor, the condition of her neck (and back) pre-surgery, and reciting none of her prior

testimony.” (Id. at 19–20.) Since the Court failed to appreciate the foregoing, Plaintiff contends the

RFC finding is unreviewable. (Id. at 20.) This Court disagrees and first addresses her emphasis on

the June 2016 remand opinion before turning to whether ALJ Shelton’s decision was supported by

substantial evidence.

       Significantly, Plaintiff makes no reference to ALJ Shelton or her August 2019 findings and

instead relies on quoting heavily from the Court’s June 2016 remand opinion. In that opinion, Judge

Wolfson found that ALJ Hillegas—not ALJ Shelton whose decision is the focus here—erred in

rejecting Plaintiff’s treating physician’s opinions when determining that she exhibited no exertional

limitations. Relevant to Plaintiff’s argument, the Court at that time found that there was no conflict

between the medical opinions of Drs. Botwin, Novik, and Ho who all observed Plaintiff had

exertional limitations in April 2011. (Tr. 548–49.) Judge Wolfson noted that uncontradicted medical

evidence pointed to possible exertional limitations between April 2011 and May 2011. She

recognized this represented a brief period of time, but a period of time that nonetheless encompassed

the period of disability Plaintiff challenges here. (Tr. 549.)

       Nevertheless, worth noting are other observations the Court made in the 2016 remand opinion

that Plaintiff overlooks and does not address anywhere in her argument. Despite vacating ALJ

Hillegas’s decision on substantial evidence grounds, the Court recognized that Plaintiff continued to

work from December 2009 to March 2010 and that Plaintiff represented “that she was able to work .

. . from approximately October 2011 to April 2011.” Id. Plaintiff did not seek treatment to manage


                                                    11
  Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 12 of 14 PageID: 897



her pain until April 2011 prior to which she suffered only “minimal” or “mild” symptoms. Id. In

remanding this matter to consider whether Plaintiff’s RFC should have included the observations of

the three doctors mentioned above, the Court also determined that Plaintiff should produce “any and

all medical records that she contends exist to support any exertional limitations she claims she has

experienced at any time during the alleged period of disability from December 11, 2009 to May 15,

2011.” Id. Here, the question then becomes, whether the error identified in the June 2016 remand

order was repeated by ALJ Shelton. This Court finds that the error was not repeated and further finds

that ALJ Shelton’s decision regarding Plaintiff’s RFC was supported by substantial evidence.

       The record reveals ALJ Shelton reviewed the “treatment records” from Dr. Novik from April

2011 who noted Plaintiff’s reduced range of motion and cervical degenerative disc disease. Id. ALJ

Shelton then took into consideration Plaintiff’s reported “trigger point injections, physical therapy,”

and epidural treatments that Plaintiff claimed did not significantly alleviate her ailments. Id.

Moreover, despite Plaintiff’s contention to the contrary, ALJ Shelton’s decision considered the

findings of treating physician Dr. Novik—therefore, significantly undermining one of Plaintiff’s chief

arguments that Dr. Novik’s opinion was not mentioned. (ECF No. 14 at 16.)

       ALJ Shelton also cited to Dr. Whitmore who treated Plaintiff’s interstitial cystitis and pelvic

dysfunction characterizing her condition “as stable on September 13, 2010.” (Tr. 696). That same

doctor treated Plaintiff on April 18, 2011, and observed that Plaintiff’s bladder scan showed “good

empty capacity and decreased bladder spasm” and did not “document significant functional

restrictions resulting from any impairment.” Id.

       Using such evidence, ALJ Shelton concluded that Plaintiff’s representations “concerning the

intensity, persistence, and limiting effects” of her symptoms were ultimately inconsistent with the

preponderance of medical evidence. (Tr. at 696–99). Nevertheless, based on Plaintiff’s testimony,


                                                   12
  Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 13 of 14 PageID: 898



ALJ Shelton found Plaintiff was more limited than the reviewing medical consultants assessed and

ALJ Shelton limited Plaintiff to sedentary work. (Tr. at 699). Here, too, even if this Court accepts

Plaintiff’s argument that treating physician opinions, such as Dr. Ho’s, were ignored, Plaintiff fails

to explain how considering such medical evidence would have changed the outcome.

       Missing from Plaintiff’s brief are citations to the record to make the argument against ALJ

Shelton’s decision. Plaintiff does not point to evidence that contradicts ALJ Shelton’s findings to

make an argument that Plaintiff meets a specific impairment from the Listing of Impairments that the

ALJ failed to recognize. Plaintiff does not attempt to articulate that she could have met her burden of

proof of a disability. Also, Plaintiff does not point to specific statements from treating physicians to

argue that ALJ Shelton’s RFC determination should have been different. Indeed, ALJ Shelton found

Plaintiff could only perform limited sedentary work—a departure from the full range of light work

ALJ Yatron found that was subsequently vacated. (Tr. 697.) Plaintiff simply has not demonstrated

that she was prejudiced by ALJ Shelton’s decision and does not show an error occurred amounting

to harm.

       Accordingly, Plaintiff fails to provide the evidence behind her contentions required to meet

her burden to show how an alleged error was harmful. Further, this Court finds that ALJ Shelton’s

decision was supported by substantial evidence.

       For similar reasons, Plaintiff’s second argument is unpersuasive. Despite Plaintiff arguing

that the ALJ did not consider her testimony about the nature and severity of her impairments, the

record shows otherwise. Plaintiff claims that “not a word of the testimony at the August 15, 2013

hearing is recited, recounted, assessed, accepted, or rejected.” (ECF No. 14 at 24.) Here, again,

Plaintiff’s assertion is undermined by ALJ Shelton’s decision. ALJ Shelton found “[b]ased on the

[Plaintiff’s] previous testimony” that she was more limited than what the prior ALJ determined—


                                                  13
  Case 3:19-cv-21970-BRM Document 16 Filed 03/31/21 Page 14 of 14 PageID: 899



referring to Plaintiff’s August 15, 2013 testimony. (Tr. 699.)

        In arguing the ALJ improperly rejected Plaintiff’s subjective complaints of pain because the

decision does not recite Plaintiff’s testimony, that fact alone would not mean that the ALJ overlooked

Plaintiff’s testimony. (Tr. 697–99.) The ALJ discussed evidence about Plaintiff’s “neck pain and

discomfort that has gradually worsened with radiation to both arms,” Plaintiff’s reduced range of

motion in her cervical spine, she attended physical therapy, and she received a series of cervical

epidural steroid injections at some length in the decision. (Tr. 697–99.)

        ALJ Shelton also acknowledged Plaintiff’s testimony regarding her restrictions from

December 11, 2009 through May 15, 2011, and found it inconsistent when compared to the medical

opinions of treating physicians included in the record. (Tr. 697–98). Indeed, ALJ Shelton

acknowledged Plaintiff suffered from significant back pain in May and April 2011 and self-reported

extensive history of neck problems. (Tr. 568). In reviewing ALJ Shelton’s decision, this Court is

satisfied that the conclusion is supported by substantial evidence and ALJ Shelton reasonably

considered Plaintiff’s testimony.

   V.      CONCLUSION

        For the reasons set forth above, this Court finds Plaintiff failed to show that ALJ Shelton erred

in her decision or that Plaintiff was harmed by any errors. The Commissioner’s decision is

AFFIRMED.




Date: March 31, 2021                                    /s/ Brian R. Martinotti___________
                                                        HON. BRIAN R. MARTINOTTI
                                                        UNITED STATES DISTRICT JUDGE




                                                   14
